Exhibit 10.15

The Rebensdorf Group, Inc.


260 Newport Center Drive
Suite 407
Newport Beach, CA 92660





(949) 999 0816
(949) 666 5539 fax



--------------------------------------------------------------------------------

Mr. Robert Lorsch
CEO & Chairman
MyMedicalRecords.com, Inc. (the "Company")

Dear Mr. Lorsch,

This letter agreement (the "Agreement") sets forth the terms under which the
Company shall engage The Rebensdorf Group, Inc. ("TRGI") to act as financial
advisor to the Company, commencing upon your acceptance of this Agreement, in
connection with a private placement of up to $8.0 million of equity, debt, or a
combination thereof, (a "Transaction"), on a reasonable best efforts basis on
terms satisfactory to the Company.

1. Services to be Rendered

TRGI agrees to perform such of the following advisory services related to
corporate finance transactions as the Company may reasonably request including:

 

a)

review and analysis of the services(s) developed by the Company and assessment
of opportunities related thereto;

 

b)

advise and assist in identifying potential investors, lenders, and other
financing options available to the Company; assistance in preparation of an
appropriate offering memorandum and /or executive summary for presentation to
investors and lenders;

 

c)

advise and assist in negotiating the terms of Transactions and in evaluating the
terms and conditions of Transactions, it being understood that this service
shall not involve or constitute a formal opinion by TRGI as to the fairness,
from a financial point of view or otherwise, of any actual or proposed
Transaction;

 

d)

such other advisory services as may from time to time be mutually agreed upon by
TRGI and the Company.

2. Fees and Expenses

 

2.1

In the event a Transaction is consummated for which TRGI shall be entitled to a
fee as provided for in subsection 2.3, the Company shall pay TRGI a Success Fee,
on the date of execution of a

1

--------------------------------------------------------------------------------



 

 

definitive agreement to finance the Company, an amount equal to Eight Per Cent
(8%) of the gross value of the Transaction, payable as follows: Four Percent of
the Success fee shall be payable in cash, and warrants equal to 4% of the amount
of the Transaction. In the event the Company closes a transaction with a party
not originated by TRGI, and TRGI assists with the closing of such Transaction in
any material fashion, then the Company shall pay TRGI a cash Advisory Fee in the
amount of Two Percent (2%). Additionally, the Company shall pay TRGI a retainer
in the amount of $10,000 for a period of three (3) months, payable as follows:
$5000 in cash on the first of each month commencing January 1, 2008, and $5000
for each month of the term deferred. Deferred retainer payments shall be paid
pro rata upon the payments of other deferred management compensation and board
consulting fees. The value of the retainers shall be offset from the initial
Success Fee or Advisory Fee payable as the result of a completed Transaction.

 

2.2

TRGI shall be entitled to its fees as provide in this Section 2 in the event,
within twelve months after expiration or termination of this Agreement pursuant
to section 5, the Company and/or its security holders or their respective
affiliates consummate a Transaction which was introduced to the Company be TRGI.

 

 

The Company agrees to notify TRGI in writing at least two weeks in advance of
the closing of any Transaction.

3. Engagement

TRGI's engagement shall be non-exclusive. The Company agree to provide promptly
to TRGI, in writing, the names of parties with whom the Company have had contact
concerning a potential Transaction during the following periods: (i) within 12
months preceding the date of execution of' this Agreement and/or (ii) during the
term of this Agreement.

4. Confidentiality

TRGI will exercise reasonable care to keep confidential any material, non-public
information regarding the Company obtained in connection with this engagement
that was either (i) heretofore obtained by TRGI from the Company in connection
with discussions concerning any Transaction, or (ii) hereafter provided by the
Company and, with respect to clauses (i) and (ii), identified solely for the
purpose contemplated by this engagement (including, providing the information to
prospective sellers unless specifically prohibited by the Company), unless
otherwise expressly agreed to by the Company or required by law.

5. Term of Engagement

TRGI's engagement shall continue until either party terminates this Agreement.
The Company or TRGI may terminate this engagement at any time, with or without
cause, effective 10 days after receipt of written notice by certified or
registered mail. The Company' obligations under Sections 2 and 7 shall survive
the termination of this Agreement.

2

--------------------------------------------------------------------------------

6. Representations and Warranties

The Company represent and warrant that this Agreement has been duly authorized
and, upon due execution and delivery, will constitute a legal, valid, binding
and enforceable obligation of the Company. TRGI represents and warrants that
this Agreement has been duly authorized and, upon due execution and delivery,
will constitute a legal, valid, binding and enforceable obligation of TRGI.

7. Miscellaneous

 

7.1

This Agreement may be amended only by a written agreement executed by the
parties hereto notwithstanding whether a purported amendment is supported by new
or additional consideration. This Agreement shall be binding on the respective
successors, assigns and heirs of the parties.

 

7.2

Nothing contained in this Agreement shall be deemed to create any fiduciary,
joint venture or partnership between the parties.

 

7.3

This Agreement sets forth the entire understanding of the parties and supersedes
all prior agreements and understanding relating to the subject matter hereof.
This Agreement may be executed in counterparts, which taken together shall
constitute one and the same Agreement.

 

7.4

This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to principles or conflicts of law
thereof.

Please confirm that the foregoing is in accordance with your understanding and
agreement with TRGI by signing, dating and returning it to TRGI, whereupon it
shall become a binding agreement between us as of the date of execution below by
an officer of the Company.

Yours Very Truly,

/s/ George Rebensdorf

The Rebensdorf Group, Inc.

 

Accepted and Agreed:
MyMedicalRecords.com, Inc. (the "Company")

By: /s/ Naj Allan
Title: CFO
Date: 12/28/07

3

--------------------------------------------------------------------------------

